

114 S981 IS: Assuring Regular Consultation To Have Indigenous Voices Effectively Solicited Act
U.S. Senate
2021-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 981IN THE SENATE OF THE UNITED STATESMarch 25, 2021Mrs. Murray (for herself, Ms. Cantwell, Mr. Wyden, Mr. Merkley, and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Federal Assets Sale and Transfer Act of 2016 to ensure that federally recognized Indian Tribes are consulted before the sale or transfer of certain Federal civilian real properties, and for other purposes. 1.Short titleThis Act may be cited as the Assuring Regular Consultation To Have Indigenous Voices Effectively Solicited Act. 2.Impact on federally recognized Indian Tribes(a)In generalThe Federal Assets Sale and Transfer Act of 2016 (40 U.S.C. 1303 note; Public Law 114–287) is amended by adding at the end the following:26.Requirements before sale or transfer(a)ConsultationBefore the sale or transfer of a Federal civilian real property under this Act (other than section 24 or 25), if the proposed sale or transfer would affect access to Federal agency services by a federally recognized Indian Tribe, the relevant Federal agency shall consult with all Tribal governments that may be so affected.(b)Finding of reduction or elimination of accessA Federal civilian real property may not be sold or transferred under this Act (other than section 24 or 25) if the proposed sale or transfer would substantially reduce or eliminate access to Federal agency services by a federally recognized Indian Tribe..(b)Clerical amendmentThe table of contents in section 1(b) of the Federal Assets Sale and Transfer Act (Public Law 114–287; 130 Stat. 1463) is amended by adding at the end the following:Sec. 26. Requirements before sale or transfer..